          Case 1:19-cv-00434-TFM-B Document 34-2 Filed 10/24/19 Page 1 of 2                            PageID #: 185
                                                     Checks:          EPIC Alabama Shipyard, LLC               INVOICE
                                                                      Attn: AR Dept                               NUMBER
                                                                      660 Dunlap Drive                       S012012019
                                                                      Mobile, AL 36602                             DATE
                                                                                                              30-Aug-19
                                                     Wire/ACH Transfers:                                           PAGE
                                                     IBERIABANK                                                   1 of 1
          BILL TO:                                   200 W Congress Street
          Clarke Investments                         Lafayette, LA 70501
          192 Summerfield Court                      ABA No. 265270413 (ACH Transfers)
          Suite 203                                  ABA No. 265270413 (Wire Transfers)
          Roanoke, VA 24019-0000                     For the Account of: EPIC Alabama Shipyard, LLC
          Attn: Jennifer Bell                        Account No. 20002055694

AGREEMENT NUMBER          TERMS                          DUE DATE                     PROJECT NUMBER         PROJECT MANAGER

                      Upon Receipt                             30-Aug-19                 S012T               Ryan Schnoor

                            TO INVOICE T & M CHARGES FOR THE BRAMBLE

                                                     DESCRIPTION                                          EXTENDED PRICE

          PURCHASE ORDER NO.

          WORK ORDER NO.                WO-001


          Manhours - 4/22/19 thru 7/18/19 = 4,157 @ $55/hour                                                       $228,635.00

          3rd Party Material Invoices (plus 20% Mark-Up)                                                            $47,180.63
          Midway Forest Products                            $825.00        $165.00      $990.00
          Sunbelt Rentals                                 $4,350.00        $870.00    $5,220.00
          IES                                               $335.00         $67.00      $402.00
          Rock Cable                                      $1,407.20        $281.44    $1,688.64
          Ferguson                                        $1,652.58        $330.52    $1,983.10
          A&M Portables                                   $1,500.00        $300.00    $1,800.00
          NVI                                             $1,000.00        $200.00    $1,200.00
          O'Neal Steel                                      $599.50        $119.90      $719.40
          Ferguson                                        $5,617.24      $1,123.45    $6,740.69
          L&L                                               $433.70         $86.74      $520.44
          W&O                                            $10,974.42      $2,194.88   $13,169.30
          Rock Cable                                        $157.50         $31.50      $189.00
          USA Debusk                                      $2,100.00        $420.00    $2,520.00
          Sunbelt Rentals                                 $3,730.00        $746.00    $4,476.00
          W&O                                             $1,837.14        $367.43    $2,204.57
          W&O                                               $571.10        $114.22      $685.32
          GCIS                                              $326.81         $65.36      $392.17
          Crane Inspection Services                       $1,900.00        $380.00    $2,280.00

          Fuel Storage - August 2019                                                                                 $3,000.00

          Wet Berth - 4 months @ $6,000/month ( May thru August)                                                    $24,000.00



                                                                                                          TOTAL
                                                                                                                 $302,815.63
                                                                                                          Currency: USD
          Case 1:19-cv-00434-TFM-B Document 34-2 Filed 10/24/19 Page 2 of 2                         PageID #: 186
                                                   Checks:        EPIC Alabama Shipyard, LLC                INVOICE
                                                                  Attn: AR Dept                                NUMBER
                                                                  660 Dunlap Drive                         S012022019
                                                                  Mobile, AL 36602                              DATE
                                                                                                            21-Oct-19
                                                   Wire/ACH Transfers:                                          PAGE
                                                   IBERIABANK                                                  1 of 1
          BILL TO:                                 200 W Congress Street
          Clarke Investments                       Lafayette, LA 70501
          192 Summerfield Court                    ABA No. 265270413 (ACH Transfers)
          Suite 203                                ABA No. 265270413 (Wire Transfers)
          Roanoke, VA 24019-0000                   For the Account of: EPIC Alabama Shipyard, LLC
          Attn: Jennifer Bell                      Account No. 20002055694

AGREEMENT NUMBER          TERMS                        DUE DATE                    PROJECT NUMBER         PROJECT MANAGER

                     Upon Receipt                            21-Oct-19                S012T               Ryan Schnoor

                           TO INVOICE T & M CHARGES FOR THE BRAMBLE

                                                   DESCRIPTION                                         EXTENDED PRICE

          PURCHASE ORDER NO.

          WORK ORDER NO.               WO-001


          Fuel Storage - September, October, November 2019                                                        $9,000.00

          Wet Berth - 3 months @ $6,000/month ( September, October, November)                                    $18,000.00




                                                                                                       TOTAL
                                                                                                                $27,000.00
                                                                                                       Currency: USD
